Name: 2002/625/EC: Commission Decision of 25 July 2002 amending for the second time Decision 2002/383/EC concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg (Text with EEA relevance) (notified under document number C(2002) 2824)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  health;  agricultural activity
 Date Published: 2002-07-30

 Avis juridique important|32002D06252002/625/EC: Commission Decision of 25 July 2002 amending for the second time Decision 2002/383/EC concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg (Text with EEA relevance) (notified under document number C(2002) 2824) Official Journal L 200 , 30/07/2002 P. 0035 - 0036Commission Decisionof 25 July 2002amending for the second time Decision 2002/383/EC concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg(notified under document number C(2002) 2824)(Text with EEA relevance)(2002/625/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and in particular Article 29(4) thereof,Whereas:(1) Classical swine fever has occurred in certain bordering areas of France, Germany and Luxembourg.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other parts of the Community.(3) France, Luxembourg and Germany have taken measures within the framework of Directive 2001/89/EC.(4) The Commission has adopted Decision 2002/383/EC of 23 May 2002 concerning certain protection measures relating to classical swine fever in France, Germany and Luxembourg(4), which was then amended by Decision 2002/538/EC(5).(5) In the light of the evolution of the epidemiological situation in the feral pigs in Germany it is appropriate to slightly modify the area concerned by these measures. Decision 2002/383/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex to Decision 2002/383/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 136, 24.5.2002, p. 22.(5) OJ L 173, 3.7.2002, p. 39.ANNEXFrance:- the territory of the department Moselle located northern of the river Moselle from the border with Germany until the city of Thionville and of the motorway A30 from the city of Thionville until the border with Meurthe-et-Moselle,- the territory of the department Meurthe-et-Moselle located northern of the motorway A30/national road N52, from the border with Moselle until the city of Longwy, at the border with Belgium.Germany:- the whole territory of Rhineland-Palatinate, except those areas located eastern of the river Rhine,- in Saarland: in the Kreise Merzig-Wadern: Mettlach, Merzig, Beckingen, Losheim, Weiskirchen, Wadern; in the Kreis Saarlouis: Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz, Saarlouis; in the Kreis Sankt Wendel: Nonnweiler, Nohfelden, Tholey,- the following areas of North Rhine-Westfalia: in the Kreis Euskirchen: the Gemeinden of Dahlem, Blankenheim, Bad MÃ ¼nstereifel, Schleiden and Stadt Euskirchen; Hellenthal; the Gemeinde Kall; the Stadt Mechernich: the Gemeinde Nettersheim; in the Kreis Rhein-Sieg: Stadt Rheinbach, the Gemeinde Swisttal, Stadt Meckenheim; in the Kreis Aachen: the Gemeinden of Simmerath and Monschau.Luxembourg:- the whole territory.